Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Figures 13-15) in the reply filed on 10/15/2021 is acknowledged.
Claims 1-2 & 14-20 are being treated on the merits. Claim 13 has been withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek (US 2014/0182170) in view of Sullivan (US 2012/0180336).

Regarding Claim 2, the combination of Wawrousek and Sullivan disclose obtaining information about preferences of the wearer related to cushioning of the article of footwear (Wawrousek, Para. 11-14, 170-173, 195, 201, 208, 211), 
Regarding Claim 3, the combination of Wawrousek and Sullivan disclose forming the first pattern including the first set of apertures in the sole member using a laser (Wawrousek, Para. 14).  
Regarding Claim 4, the combination of Wawrousek and Sullivan disclose generating a resiliency profile, the resiliency profile comprising data representing personalized pressure distribution for the wearer (Wawrousek, 195, 201, 208, 213-214).  
Regarding Claim 5, the combination of Wawrousek and Sullivan disclose producing a second pattern (Wawrousek, 195, 201, 208, 213-214 & Sullivian, Figure 18) comprising a second set of apertures arranged to form at least a second column of apertures (Sullivan, another column in Figure 18); and executing instructions to form the second set of apertures in the sole member  (Wawrousek, Para. 274-285), wherein each of the second set of apertures increases in cross-sectional diameter in a direction approaching the center of the sole member (Sullivan, each of a couple of apertures in a second column increase in a cross-section diameter in a direction approaching a center of the sole member, Figure 18).

Allowable Subject Matter
Claim 6-20 are allowed over the prior art of record.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732